BAXTER, J., Concurring and Dissenting.
I respectfully dissent from the judgment insofar as it reverses the judgment of the Court of Appeal. I concur in the judgment insofar as it affirms that part of the judgment of the Court of Appeal holding that the City of San Bernardino (the City) retains the right to administer prehospital emergency medical services (EMS). I do not agree that the Legislature intended to give the local EMS agency authority over dispatch of ambulances within the City or that the Legislature intended to distinguish among the forms of prehospital emergency services over which a city retains administrative control and thereby to preclude the city from adding ambulance services to the services it was providing to its residents on June 1, 1980.
*935In my view the opinion of Justice Hollenhorst for the Court of Appeal, the relevant portions of which are set forth below with additions in brackets and deletions reflected as [], correctly analyzes, and is faithful to the legislative intent underlying the EMS Act (Health & Saf. Code, § 1797 et seq.) and specifically Health and Safety Code section 1797.201 (unless otherwise indicated all references herein are to that code). As the Court of Appeal explained:
[]
2. Section 1797.220 and Related Sections.
The County [of San Bernardino (hereafter the County)] [] argues that section 1797.220 establishes “the parameters under which a local EMS agency exercises the medical control necessary to carry out its regulatory task under Section 1798.”
Section 1797.220 provides: “The local EMS agency, using state minimum standards, shall establish policies and procedures approved by the medical director of the local EMS agency to assure medical control of the EMS system. The policies and procedures approved by the medical director may require basic life support emergency medical transportation services to meet any medical control requirements including dispatch, patient destination policies, patient care guidelines, and quality assurance requirements.” (Italics added.)
The City argues that section 1797.220 is inapplicable here because it is not part of the chapter on medical control commencing with section 1798.
[I] agree. Section 1797.220 is part of the article dealing with the local emergency medical services agency. It authorizes the agency to establish policies and procedures to assure medical control of the emergency medical services system. By its terms, it allows the agency to direct medical transportation providers, such as Courtesy [Services of San Bernardino, Inc. (hereafter Courtesy)], to comply with medical control requirements, including dispatch requirements. It does not authorize [the Inland Counties Emergency Medical Agency, hereafter] ICEMA[,] to impose requirements, including dispatch requirements on other service providers, including the City.
In addition, section 1797.220 does not apply to cities and fire districts that qualify under section 1797.201 because section 1797.201 expressly provides that cities and fire districts are subject only to the medical control provisions of section 1798 et seq.
[]
*9363. Administration.
Turning to the question of the definition of administration, [I] find statutes and precedent which help us define the nature of administration.
Historically, firefighting, police, and ambulance services have been considered to be municipal services or functions, administered by the local municipality. (Gov. Code, § 54980.) The legislative body of a city therefore has the power to contract for ambulance service for the residents of the city. (Gov. Code, § 38794.) These sections, enacted in 1978 and 1971, respectively, were not amended by the EMS Act. Similarly, a city has the power to contract for paramedic services. (Saathoff v. City of San Diego (1995) 35 Cal.App.4th 697 [41 Cal.Rptr.2d 352].)
The Fire Protection District Law of 1987 clearly states a legislative intent to preserve local fire district control over emergency medical services and specifically authorizes fire districts to provide emergency medical services and ambulance services pursuant to the EMS Act. (§ 13862.) The legislative intent is stated as follows: “The Legislature finds and declares that the local provision of fire protection services, rescue services, emergency medical services, hazardous material emergency response services, ambulance services, and other services relating to the protection of lives and property is critical to the public peace, health, and safety of the state. Among the ways that local communities have provided for those services has been the creation of fire protection districts. Local control over the types, levels, and availability of those services is a long-standing tradition in California which the Legislature intends to retain. Recognizing that the state’s communities have diverse needs and resources, it is the intent of the Legislature in enacting this part to provide a broad statutory authority for local officials. The Legislature encourages local communities and their officials to adapt the powers and procedures in this part to meet their own circumstances and responsibilities.” (§ 13801.)
The [California Emergency Medical Services Authority [(hereafter Authority)] “agrees that providing emergency services, including medical, is a traditional municipal service.” However, it seeks to differentiate between administration and regulation, arguing that this case concerns regulation, and that regulation has never been a municipal function.
In [my] view, the Legislature has not explicitly subjected the prehospital emergency medical services traditionally controlled by the cities and fire districts to county control or regulation except in the areas specifically stated in the EMS Act, most notably medical control and training and certification *937standards for emergency care system personnel. Without such legislative authorization, the cities and fire districts that were historically providing such services remain free to administer prehospital emergency medical services in their territorial areas.
[]
4. Conclusion.
Taken together, [I] discern a legislative intent in section 1797.201 to allow cities and fire districts that were providing prehospital emergency medical services on June 1, 1980, to continue to administer prehospital emergency medical services within their territorial jurisdictions until a written agreement with the county and its emergency services agency is executed. [I] agree with [] the First District that the level of services refers “to such matters as the quantity of available staff, vehicles, equipment, etc. and/or to the type and character of available EMS services as constituting basic, advanced, or limited advanced life support . . . .” (City of Petaluma v. County of Sonoma [(1993)] 12 Cal.App.4th 1239, 1245 [15 Cal.Rptr.2d 617].)
Thus, the County can only impose medical control on the City. The County cannot require the City to provide equipment or personnel, and cannot intrude in such matters as the staffing levels, the manner in which fire equipment, including fire equipment carrying paramedics, is deployed, and police or fire scene management. These matters relate to the amount, or level, of service to be provided, and they are entrusted to the city or fire districts as the historic providers of those services because it is the city or fire district taxpayers who must pay for them. These levels of services may be increased or decreased by the city council or fire district governing body as described in section 1797.201. In addition, if the County wishes to “establish a unified command structure for patient management at the scene of an emergency” it must do so by a committee which is formed by a joint powers agreement and which includes City and fire district representatives. (§ 1798.6, subd. (b).)
While decisions by the City relating to the level of service obviously can have a significant effect on the quality of patient care, the broad definition of medical control urged by the County focuses solely on the quality of patient care and disregards the fiscal implications of such decisions. For example, a very high level of patient care would be achieved if an ambulance and paramedic were stationed on every City block. However, the costs to the City’s taxpayers would be prohibitive. If the County were able to mandate *938such level of service under the guise of exercising medical control, it would be able to impose excessive costs on the City and it would not be accountable to the City’s taxpayers for its decisions, [I] find no such legislative intent and reject the County’s argument that it can impose dispatch standards on a city which would require the City to provide sufficient equipment to reduce response time to a time prescribed by the County.
[I] therefore conclude that medical control relates to the quality of service to be provided by responding personnel. The Authority’s regulations confirm this by providing detailed standards for the training and qualification of emergency medical technicians and paramedics. The regulations also relate to the development of policies and procedures for the coordination of efforts between emergency personnel and base hospitals. Thus, all emergency technicians and paramedics, whether employed by the City or Courtesy, are subject to the same training and certification standards, and they coordinate with the base hospital in the same manner.
[]
[I] agree with the trial court that medical control involves patient care or medical management within the emergency services system. (§ 1797.90.) The term “medical control” thus includes control over the base hospital system pursuant to section 1798.100, and all other matters specified in section 1798 et seq. Training and certification standards are also under the control of the Authority, the County, and ICEMA.
The term “administration” refers to all other aspects of the emergency services system historically within the jurisdiction of a city or fire district, including the selection and retention of emergency health care providers. If the City does not act in these areas, the County may designate providers as stated in section 1797.224. However, “[njothing in [that] section supersedes Section 1797.201.” (§ 1797.224.)
Accordingly, the trial court correctly determined that the City was not obligated to comply with either the Patient Management Protocol or the Dispatch Protocol promulgated by the County/ICEMA.
[]
The County also contends that, even if the County cannot regulate the City, it can regulate or control the activities of other emergency services providers, such as Courtesy, within the City, and, conversely, that the City has no power to regulate such providers.
*939The County specifically attacks the trial court’s finding that “[bjecause the City of San Bernardino and intervenors retain management and control over the pre-hospital EMS within their jurisdictional boundaries, the County of San Bemardino-ICEMA have no jurisdiction to dispatch, regulate, or authorize providers to operate within said city or fire district, except as otherwise agreed by the County of San Bemardino-ICEMA and the City of San Bernardino or intervenors.”
The County argues that the trial court erred because section 1797.201 should be interpreted to refer only to the administration of services actually provided by the City, and not the administration of all prehospital emergency services in the City. Thus, it concludes that it has the authority to continue to regulate Courtesy and other private providers within the City.
The County also argues that the trial court’s interpretation defeats the statutory scheme of section 1797.224. Under that section a local emergency medical services agency may create exclusive operating areas in the development of a local plan, and may select providers to provide service within those exclusive operating areas. Since the County has selected Courtesy to provide ambulance transportation services within an exclusive operating area consisting of the City, it finds that City regulation of Courtesy conflicts with section 1797.224.
[I] disagree. Section 1797.224 acts primarily to grandfather historic private providers by protecting them from competitive bidding requirements: “No competitive process is required if the local EMS agency develops or implements a local plan that continues the use of existing providers operating within a local EMS area in the manner and scope in which the services have been provided without interruption since January 1, 1981.”
Although section 1797.224 was enacted four years after section 1797.201, it expressly states that nothing in the section supersedes section 1797.201. Accordingly, if the City may regulate other providers under section 1797.201, [I] find no conflict with section 1797.224.[]
[I] thus return to section 1797.201. The second sentence of that section states: “Until such time that an agreement is reached, prehospital emergency medical services shall be continued at not less than the existing level, and the administration of prehospital EMS by cities and fire districts presently providing such services shall be retained by those cities and fire districts, except the level of prehospital EMS may be reduced where the city council, or the governing body of a fire district, pursuant to a public hearing, determines that the reduction is necessary.” (Italics added.)
*940The term “emergency medical services” is defined by section 1797.72 to mean “the services utilized in responding to a medical emergency.”
As discussed above, these services have historically included the provision of prehospital emergency medical services, including ambulance and paramedic services by cities and fire districts. [I] think that section 1797.201 confirms the historic right of cities and fire districts to continue to provide all prehospital emergency medical services until agreement is reached with the County. Accordingly, the method of provision of those services by a city or fire district, whether directly or by contract, is within the authority of the city or fire district that was providing those services on June 1, 1980, and is not limited to services actually provided at that time. In other words, the cities and fire districts retain authority to administer the services they were historically providing and administering until the county takes over the providing of such services by written agreement.
[]
[] [T]he City has not historically provided significant ambulance transport services. Thus, the County properly allowed Courtesy to provide such services within an exclusive operating area consisting of the City. However, if the City chooses to provide its own ambulance transport services, directly or through contract with other providers, including Courtesy, the City has the authority to provide and administer those services.
[]
[] [I] interpret section 1797.201, second sentence, to mean that the city or fire district that historically provided prehospital emergency medical services retains the power to administer all prehospital emergency medical services in the city or fire district until a written agreement is made with the county. (§ 1797.72.) As [] also discussed above, the power to provide ambulance services, directly or through provider contracts, is an historic municipal function. (Gov. Code, §§ 38794, 54980.) The power to administer all prehospital emergency medical services includes the power of a city or fire district to enter the ambulance transport business.